FILED
                              NOT FOR PUBLICATION                          DEC 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JUAN CARLOS SALAN-PEREZ,                         No. 11-72986

               Petitioner,                       Agency No. A098-175-479

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Juan Carlos Salan-Perez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009), and we deny the petition for review.

      Salan-Perez does not challenge the agency’s dispositive finding that his

asylum claim is time-barred. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60

(9th Cir. 1996) (issues which are not specifically raised and argued in a party’s

opening brief are waived).

      Even if credible, substantial evidence supports the BIA’s finding that Salan-

Perez failed to demonstrate he suffered past persecution in Guatemala. See Gu v.

Gonzales, 454 F.3d 1014, 1020-21 (9th Cir. 2006) (detention, beating, and

interrogation did not compel finding of past persecution); Lim v. INS, 224 F.3d

929, 936-37 (9th Cir. 2000) (unfulfilled threats, without more, generally do not

constitute past persecution). We reject Salan-Perez’s contention that the BIA

failed to give sufficient weight to his evidence. Substantial evidence also supports

the BIA’s determination Salan-Perez failed to establish a clear probability of future

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility

of future persecution too speculative); Castillo v. INS, 951 F.2d 1117, 1122 (9th

Cir. 1991) (claim failed where applicant remained in home country for over five




                                          2                                     11-72986
years after incident without further harm). Consequently, Salan-Perez’s

withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT protection

because Salan-Perez failed to demonstrate it is more likely than not he would be

tortured by or with the consent or acquiescence of a public official in Guatemala.

See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          3                                   11-72986